POLEN, Judge,
concurring specially.
But for the court’s opinion in Rutherford, I would dissent, for the same reasons I expressed in my dissent, as well as those in Judge Farmer’s dissent, in Rutherford. I would also grant the appellee’s motion to certify the following question as being of great public importance:
WHERE THE STATE, IN THE COURSE OF A CRIMINAL INVESTIGATION, HAS OBTAINED A PATIENT’S MEDICAL RECORDS WITHOUT COMPLYING WITH THE NOTICE REQUIREMENTS OF SUBSECTION 395.3025(4)(d), FLORIDA STATUTES, MAY THE STATE BE PERMITTED TO AGAIN SUBPOENA THOSE MEDICAL RECORDS AFTER SHOWING A COMPELLING INTEREST IN THE RECORDS AND AFTER SHOWING THAT THE RECORDS ARE RELEVANT TO A CRIMINAL INVESTIGATION?